NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10284
                                                     16-10298
                Plaintiff-Appellee,
                                                D.C. Nos. 2:13-cr-01382-PGR
 v.                                                       4:15-cr-02287-PGR

NAZARIO MARQUEZ-FLORES, a.k.a.
Nazario Flores Marquez, a.k.a. Nazario          MEMORANDUM*
Marquez Flores, a.k.a. Nazario Marquez-
Florez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Paul G. Rosenblatt, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Nazario Marquez-Flores appeals the 24-month

sentence imposed following his guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326, and the consecutive 18-month sentence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. Pursuant to Anders v. California,

386 U.S. 738 (1967), Marquez-Flores’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Marquez-Flores the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief in these direct appeals.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          16-10284 & 16-10298